Citation Nr: 0716923	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1974. He had service in the Republic of Vietnam from 
February 3, 1972 to November 27, 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for post-traumatic 
stress disorder (PTSD), which he relates to constant mortar 
and rocket attacks while stationed in Danang, Vietnam.  The 
veteran recalls a rocket attack and resulting fire that 
damaged the Base Exchange, which was across the street from 
the barracks. The veteran states the building burned all 
night while one hundred rockets launched all day.  He states 
that he constantly feared for his life. Service medical 
records reflect service in the Republic of Vietnam from 
February 3, 1972 to November 27, 1972.

Of record is a February 2005 social work note from the VA 
Medical Center (VAMC) in New Orleans, Louisiana.  The social 
work note indicates the veteran called to discuss rocket and 
mortar attacks and the deaths of soldiers, and further, 
"wanted copies of my old note and those from the vet 
center." A March 2005 written statement from the veteran 
indicates he received treatment from the aforementioned 
social worker, as well as other medical professionals, at the 
VA outpatient clinic in Baton Rouge, Louisiana.  These 
records have not been associated with the claims file.  VA 
has the duty to assist the veteran in the development of this 
claim by requesting the relevant VA medical records 
identified by the veteran.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992)

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding the claimed events.  Prior to attempting 
stressor verification, the RO or AMC should, once again, 
request from the veteran a statement containing as much 
detail as possible regarding the stressors to which he 
asserts he was exposed during service.  He should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  For the veteran's benefit, the Board 
emphasizes that he has been very vague in the details of the 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the issue of 
service connection for PTSD is REMANDED for the following 
development:  

1. The RO should obtain any relevant VA 
treatment records not already associated 
with the file from the VA Medical Center 
in New Orleans, LA and the Baton Rouge 
Outpatient Clinic and associate them with 
the claims folder.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).







